Case: 14-15393      Date Filed: 07/27/2015   Page: 1 of 4


                                                                [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                   No. 14-15393
                               Non-Argument Calendar
                             ________________________

                         D.C. Docket No. 1:13-cv-21766-JLK



ALBERTO DOMINGUEZ,

                                                                  Plaintiff - Appellee,

                                          versus

CITY OF SWEETWATER,
a political subdivision of the State of Florida, et al.,

                                                                           Defendants,

PAUL ABREU,

                                                               Defendant - Appellant.

                             ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           ________________________

                                     (July 27, 2015)
                Case: 14-15393       Date Filed: 07/27/2015       Page: 2 of 4


Before JULIE CARNES, JILL PRYOR and FAY, Circuit Judges.

PER CURIAM:

       This is a police officer’s interlocutory appeal of the district court’s denial of

his motion for summary judgment in a civil rights action under 42 U.S.C. § 1983.

Paul Abreu, a police officer for the City of Sweetwater, Florida, argues that he was

entitled to qualified immunity from plaintiff Alberto Dominguez’s excessive force

claim because, according to Officer Abreu, video evidence showed

incontrovertibly that Mr. Dominguez was behaving in a threatening manner toward

him before he forcibly maneuvered Mr. Dominguez to the floor inside the

Sweetwater police station. After reviewing this video evidence, however, we agree

with the district court that a genuine dispute of material fact exists over whether

Mr. Dominguez resisted or threatened Officer Abreu in any way.

       “We have repeatedly ruled that a police officer violates the Fourth

Amendment, and is denied qualified immunity, if he or she uses gratuitous and

excessive force against a suspect who is under control, not resisting, and obeying

commands.” Saunders v. Duke, 766 F.3d 1262, 1265 (11th Cir. 2014) (citing cases

dating back to 2000). Because the facts as construed in Mr. Dominguez’s favor

establish that he was handcuffed and compliant,1 there is, consequently, a triable


1
 “We review de novo the district court’s disposition of a summary judgment motion based on
qualified immunity, resolving all issues of material fact in favor of [the plaintiff] and then
answering the legal question of whether [the defendant is] entitled to qualified immunity under
                                                2
                Case: 14-15393        Date Filed: 07/27/2015       Page: 3 of 4


issue whether Officer Abreu’s aggressive takedown action was “gratuitous and

constitutionally excessive.” Id. at 1270.

       Officer Abreu’s argument that he used only de minimis force has no merit.

Although the use of de minimis force during a valid seizure cannot give rise to an

excessive force claim, Nolin v. Isbell, 207 F.3d 1253, 1257 (11th Cir. 2000),

Officer Abreu cannot cite to any authority suggesting that the level of force he

used was de minimis in the context of a compliant suspect who is securely in

custody. At best, the line of authority to which he cites approves of only a minor

push or shove in such circumstances. See, e.g., Post v. City of Fort Lauderdale, 7
F.3d 1552, 1559-60 (11th Cir. 1993), modified, 14 F.3d 583 (11th Cir. 1994); see

also Mobley v. Palm Beach Cnty. Sheriff Dep’t, 783 F.3d 1347, 1356 (11th Cir.

2015) (per curiam) (“Our decisions demonstrate that the point at which a suspect is

handcuffed and poses no risk of danger to the officer often is the pivotal point for

excessive-force claims.” (alteration and internal quotation marks omitted)). Our

case law does not support extending qualified immunity where the level of force

used against a secured, compliant suspect was analogous to the aggressive

takedown that occurred here. Thus, we affirm the district court’s order denying

Officer Abreu’s motion for summary judgment, Dominguez v. City of Sweetwater,




that version of the facts.” Case v. Eslinger, 555 F.3d 1317, 1324-25 (11th Cir. 2009) (internal
quotation marks omitted).
                                                3
               Case: 14-15393   Date Filed: 07/27/2015   Page: 4 of 4


No. 13-CV-21766, 2014 WL 5529646 (S.D. Fla. Oct. 31, 2014), for the reasons

articulated in the order.

      AFFIRMED.




                                        4